PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the uncontested referee’s report. Respondent Stanley B. Bernstein is a member of The Florida Bar who has been suspended upon the filing of a notice of his conviction of a felony in another jurisdiction.
The referee found that respondent misappropriated funds entrusted to him as an attorney. As a result of this misappropriation, the referee found, respondent was convicted of third-degree grand larceny, a felony, in the State of New York. Respondent was also disbarred in New York.
The referee recommended that respondent be found guilty of violating rules 11.-02(3)(a) (act contrary to honesty) and 11.-02(4) (misuse of trust funds) of the former Integration Rule of The Florida Bar, article XI, and the following Disciplinary Rules of the former Code of Professional Responsibility, 1-102(A)(3) (illegal conduct involving moral turpitude), 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation) and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law).
The referee recommends that respondent be disbarred. We approve the referee’s report. Stanley B. Bernstein is hereby disbarred, effective immediately.
The costs of this proceeding are taxed against respondent. Judgment is entered against Stanley B. Bernstein in the amount of $195.00, for which sum let execution issue.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.